                                                                                               BRRJA
B lue # 1W .j,: R egional-/cd
                            7A Jf/à/rl
                                     '/y
510Nintlts'
          freef*E0.Box6078*Lyncllburg,FA 24505 * (434)847-3100 * Ftlx(434)847-5134             ,''   i

                                                                                                      /p
                                                                                                       l
                                                                                               I     Ni
                                                                                                     '

                                                                   November12,2019



       Mn Josey Edwards
       BRRJA - LADC
       P.O .Box 6018
       Lynchbm g,VA 24505

       R eferençe: D O C TransferN edical
                      .




       DearM r.Edwards

              TheBlueRidgeRegionalJailAuthority hésno conkoloverwhen theDepartmentof
       Correctionskansfersitsinmates. You willbehoused heretmtilRockbridgedecidestopick you
       up oryou'rekansferred toDOC.

       You wereseen foran exnm ination on October22,2019. Theexnm showed no complaints
       relatedtoHepatitisC andnoliverenlargement.Thejailphysicianordered1abworktocheckfor
       liverflmction.n e1abworkwmscomjletedonNovember3,2019andwaswithinnormallimits.
       Atthistim e,you do notm eetthecritena forHepatitisC treatm ent.




                                                                    Respectfully,



                                                                                     /
                                                                                     1
                                                                                     .1
                                                                    Chad Lipscomb''
                                                                    A ssistantA dm iniskator

       cc.
         .
           Fjje




                  CountyofAmherst*CountyofAppomattox *CountyofBedford *County ofcampbell
                                    CozlnfyofHalifax .City ofLynchburg
'




                                                        >-                                                                                       '                                                  F .E; E
                                                                                                          .
                    -        .
                                                                 .         y                                                                                                                    ggygj2gjg
                            a'soz. tf       ,                                                                                        .                      '                             y.R, p,#,o
                                                                                                                                                                                                   .x yx.
                        .                                                                  .                                                                      i
                                             Jr                                    U


                    < '

                                                         %q A;
                                                             .                                                    .     *                '                                                                                              '
                                                         (q                        '
                '
                            U àk                                                                                                                                                      ,       Y
    '
                I                                            . .                                                                                                                                              '
            .                                       e
                            z '                 #

            .                                                              .
                                                                               +                      .                %,                        .                        .
                                                                                                                                                                               jv         ' w
                                    .

            - t'
               .1 i                                                        '$y. ' &    .
                                                                                               '      .               ' fï           î' .              r -'          .        ' - ' -'        .           -       .
                                                                                                                                                                                                                           '




               N                                     .
                                                                               '                                                         *                        ' 'a j.         .
                                                                                                                                                                                      .
                                                                                                                                                                                              * C             .            '

                                                                                                                                             -
                                                                 o                                                                                      Jv                                . '                 .
                                                *.
                    e
                        ,                       v                      ,J.-
                                                                       .
                                                                          ,                                   .,j y .                                        .                ...               y         .
                                        .                                                                                            '           '>
        .
                                    .. y                               o                                                                              + ' of
                            '                                                                                                .
                                                    .

                                                                                                      '
                                                                                                              .
                                                                                                                        b
                                                                                                                                     -
                                                                                                                                     .            y ..        ' t) .  oc     ,.qtq                                             .
                                                                                                                                                                                                                               -.

                                                                                       .                                                    jj    t j .- #  ''
                            % 1.                             .         a i'
                                                                         '                         . '- '               '

                                                                                                                        .-
                                                                                                                                     '
                                                                                                                                     x   s-tb3-1.
                                                                                                                                                1JszK-Z- -m5.-'-'l; . -.-V..2-nx1X' - -
                            #
                            $., r .                      .                                             .
                                                                                                     0N*                         ,

                        ....                            )ry,oz.c ;rw                                      6 ' u. ;k-                                    .' ' .u
                                                                                                                                                              % &0. eeez( ..o dn .i
                                                                                                                                                                                  v
                    &4                                                                 '
                    r                                                                                                                                   t             e                                                         .
                                                                                                              j                                                                                                        .

                                                . . wr ...em.
                                                            a,                                                           '
                                                                                                                            ba           <   Pm L-'
                                                                                                                                                  w .'. k-
                                                                                                                                                         '                                 ' -$v 66'
                                                                                                                                                                                                   7'.- ''
                                        -..
                                .
                                          .>
                                            '>> 1/ ..                                  *             . 4
                                                                                                          k           ea ao
                                                                                                                      %A've                                 #&'   .       .       .               g
                                                                                                                                                                                                  u       *
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                    .


                                        .
                                                                                                                                         1 t.                                         *               &               (
                                                                                                                                                                                                                      /'       x

                    k At                                     u                                                                                                    '                                               be

            '
                                                h.                   f' 1 1I                         . 1--                   .                                                .           .
                                                                                                                                                                               iape t
                                                                                                                                                                                    /j
